IN THE

   SUPREME COURT OF THE STATE OF ARIZONA
ARIZONA CHAMBER OF COMMERCE & INDUSTRY, AN ARIZONA NON–PROFIT
   CORPORATION; THE GREATER PHOENIX CHAMBER OF COMMERCE, AN
ARIZONA NON–PROFIT CORPORATION; THE TUCSON HISPANIC CHAMBER OF
   COMMERCE, AN ARIZONA NON–PROFIT CORPORATION; THE GREATER
     FLAGSTAFF CHAMBER OF COMMERCE, AN ARIZONA NON–PROFIT
CORPORATION; AND THE ARIZONA LICENSED BEVERAGE ASSOCIATION, AN
     ARIZONA NON–PROFIT ORGANIZATION; ARIZONA RESTAURANT
   ASSOCIATION, AN ARIZONA NON–PROFIT CORPORATION; THE YUMA
      COUNTY CHAMBER OF COMMERCE, AN ARIZONA NON–PROFIT
 CORPORATION; MARC COMMUNITY RESOURCES, INC., AN ARIZONA NON–
PROFIT CORPORATION; THE ARIZONA FREE ENTERPRISE CLUB, AN ARIZONA
    NON–PROFIT ORGANIZATION; AND ABRIO FAMILY SERVICES AND
            SUPPORTS, INC., AN ARIZONA CORPORATION,
                        Plaintiffs/Petitioners,

                                 v.

  HONORABLE DANIEL J. KILEY, JUDGE OF THE SUPERIOR COURT OF THE
     STATE OF ARIZONA, IN AND FOR THE COUNTY OF MARICOPA,
                        Respondent Judge,

  STATE OF ARIZONA; INDUSTRIAL COMMISSION OF ARIZONA, A PUBLIC
 ENTITY; ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM, A PUBLIC
 ENTITY; THOMAS J. BETLACH, IN HIS OFFICIAL CAPACITY AS DIRECTOR OF
   THE ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM; ARIZONA
DEPARTMENT OF ADMINISTRATION, A PUBLIC ENTITY; CRAIG C. BROWN, IN
HIS OFFICIAL CAPACITY AS THE DIRECTOR OF THE ARIZONA DEPARTMENT OF
                           ADMINISTRATION,
                    Defendants/Real Parties in Interest,

                                and

   ARIZONANS FOR FAIR WAGES AND HEALTHY FAMILIES SUPPORTING
                             PROP 206,
             Intervenor–Defendant/Real Party in Interest.

                        No. CV–16–0314-SA
                        Filed August 2, 2017
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court




       Special Action from the Superior Court in Maricopa County
                   The Honorable Daniel J. Kiley, Judge
                          No. CV2016–018092

                PETITION GRANTED; RELIEF DENIED

COUNSEL:

Brett W. Johnson (argued), Sara J. Agne, Snell & Wilmer, L.L.P., Phoenix;
Attorneys for Arizona Chamber of Commerce & Industry, the Greater
Phoenix Chamber of Commerce, the Tucson Hispanic Chamber of
Commerce, the Greater Flagstaff Chamber of Commerce, the Arizona
Restaurant Association, the Yuma County Chamber of Commerce, Marc
Community Resources, Inc., the Arizona Free Enterprise Club, and ABRIO
Family Services and Supports, Inc.; Timothy A. La Sota, Timothy A. La Sota,
PLC, Phoenix, Attorneys for Arizona Licensed Beverage Association

Mark Brnovich, Arizona Attorney General, Dominic E. Draye, Solicitor
General, Charles A. Grube (argued), Senior Agency Counsel, Phoenix,
Attorneys for State of Arizona

Stephen W. Tully, Hinshaw & Culbertson LLP, Phoenix, Attorneys for
Industrial Commission of Arizona, Arizona Department of Administration,
and Craig C. Brown

Logan T. Johnston, Johnston Law Offices, P.L.C., Phoenix, Attorneys for
Arizona Health Care Cost Containment System and Thomas J. Betlach

Israel G. Torres, James E. Barton II (argued), Saman Golestan, Torres Law
Group, PLLC, Tempe, Attorneys for Arizonans for Fair Wages and Healthy
Families Supporting Prop 206

William G. Montgomery, Maricopa County Attorney, Joseph I. Vigil,
Joseph Branco, Deputy County Attorneys, Civil Services Division, Phoenix,
Attorneys for Amicus Curiae Maricopa County


                                    2
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


Brian M. Bergin, Bergin, Frakes, Smalley & Oberholtzer, PLLC, Phoenix,
Attorneys for Amici; Michael T. Liburdi, Kathryn Hackett King, General
Counsel to Governor Douglas A. Ducey, Phoenix, Attorneys for Amicus
Curiae Governor Douglas A. Ducey and Office of Strategic Planning &
Budgeting; Josh Kredit, Arizona House of Representatives, Phoenix,
Attorney for Amicus Curiae House Speaker J.D. Mesnard; and Greg
Jernigan, Jeff Kros, Arizona State Senate, Phoenix, Attorneys for Amicus
Curiae Senate President Steve Yarbrough

Rhonda L. Barnes and Jay Tomkus, Arizona House of Representatives,
Phoenix; and Lisette Flores, Arizona State Senate, Phoenix, Attorneys for
Amici Curiae Senate Minority Leader Katie Hobbs and House Minority
Leader Rebecca Rios

Stanley Lubin, Lubin & Enoch, P.C., Phoenix, Attorneys for Amici Curiae
National Employment Law Project and A Better Balance

Jonathan Riches, Scharf–Norton Center for Constitutional Litigation at the
Goldwater Institute, Phoenix, Attorneys for Amicus Curiae Goldwater
Institute

David Wells, Mesa, for Amicus Curiae David Wells, Ph.D., citizen resident
of Arizona

John R. Dacey, Christopher L. Hering, Gammage & Burnham, P.L.C.,
Phoenix, Attorneys for Amicus Curiae Arizona Association of Providers for
Persons with Disabilities

Jean–Jacques Cabou, Perkins Coie LLP, Phoenix, Attorneys for Amicus
Curiae Living United For Change In Arizona


JUSTICE TIMMER authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE PELANDER, and JUSTICES
BRUTINEL, BOLICK, GOULD, and LOPEZ joined.

JUSTICE TIMMER, opinion of the Court:


                                    3
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


¶1            The Arizona electorate approved Proposition 206, “The Fair
Wages and Healthy Families Act,” in the November 2016 election, thereby
increasing the minimum wage and establishing earned paid sick leave.
Petitioners ask us to declare that Proposition 206 violates the Arizona
Constitution’s Revenue Source Rule, Separate Amendment Rule, and
Single Subject Rule. We decline to do so, holding instead that Proposition
206 does not violate these provisions.

                             BACKGROUND

¶2             The Arizona Constitution, article 4, part 1, section 1(2),
empowers qualified electors to propose by initiative laws for the voters’
approval. Proposition 206 is one such initiative. Upon voter approval,
Proposition 206 was codified as A.R.S. §§ 23–363 and 23–371 to –381. It
increases Arizona’s minimum wage incrementally over a three–year period
and then requires annual increases tied to the consumer price index. A.R.S.
§ 23–363. It also requires employers to provide mandatory sick leave of one
hour for every thirty hours worked. Id. §§ 23–372 to –373. The State of
Arizona, the United States, and certain small businesses are exempt from
Proposition 206’s requirements. See A.R.S. § 23–362(B). The Proposition’s
minimum wage provisions went into effect on January 1, 2017, and the sick
leave provisions went into effect on July 1, 2017.

¶3             Petitioners filed suit seeking a declaration that Proposition
206 violates the Revenue Source Rule (Ariz. Const. art. 9, § 23), the Separate
Amendment Rule (Ariz. Const. art. 21, § 1), and the Single Subject Rule
(Ariz. Const. art. 4, pt. 2, § 13). They also sought to preliminarily enjoin
implementation and enforcement of the Proposition. After the superior
court denied a preliminary injunction, Petitioners sought special action
relief with this Court.

¶4            We previously accepted jurisdiction of the petition for special
action, rejected Petitioners’ constitutional challenges, and denied relief
noting a written opinion explaining our decision would follow. This Court
has jurisdiction pursuant to article 6, section (5), of the Arizona
Constitution.




                                      4
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


                              DISCUSSION

              I.     The Revenue Source Rule

¶5            The Revenue Source Rule was referred to voters by the
legislature and passed in the November 2004 election. Ariz. Const. art. 9,
§ 23, Historical and Statutory Notes. It provides:

       A. An initiative or referendum measure that proposes a
       mandatory expenditure of state revenues for any purpose,
       establishes a fund for any specific purpose or allocates
       funding for any specific purpose must also provide for an
       increased source of revenues sufficient to cover the entire
       immediate and future costs of the proposal. The increased
       revenues may not be derived from the state general fund or
       reduce or cause a reduction in general fund revenues.

       B. If the identified revenue source provided pursuant to
       subsection A in any fiscal year fails to fund the entire
       mandated expenditure for that fiscal year, the legislature may
       reduce the expenditure of state revenues for that purpose in
       that fiscal year to the amount of funding supplied by the
       identified revenue source.

Ariz. Const. art. 9, § 23. Any challenge to an initiative or referendum under
the Revenue Source Rule must be made after the measure passes. League of
Ariz. Cities & Towns v. Brewer, 213 Ariz. 557, 562 ¶ 25 (2006).

¶6            Proposition 206 does not explicitly propose a mandatory
expenditure of state revenues, establish a fund, or allocate funding. And
because Proposition 206 does not apply to state employees, the state’s
payroll is unaffected. Petitioners, the Arizona Chamber of Commerce &
Industry and others, nevertheless assert that Proposition 206 “proposes a
mandatory expenditure of state revenues” as contemplated by the Revenue
Source Rule because (1) the Industrial Commission of Arizona (“ICA”) is
required to implement the sick leave provisions, and (2) other state agencies
will be forced to increase their expenditures to third parties “[t]o comply
with federal law, contract provisions, and reality.” Petitioners argue that


                                     5
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


Proposition 206 does not provide an independent revenue source to cover
these costs, and the measure therefore violates the Revenue Source Rule.

¶7           Real–parties–in–interest, the State and intervenor Arizonans
for Fair Wages and Healthy Families Supporting Prop 206, counter that the
Revenue Source Rule applies only to initiatives and referendums that
directly require expenditures and does not apply when such measures
merely cause revenue expenditures or require state agencies to act. They
contend that Proposition 206 does not explicitly require a mandatory
expenditure of state revenues and therefore complies with the Revenue
Source Rule.

              A. Meaning of the Revenue Source Rule

¶8            Resolution of this dispute turns initially on the meaning of
“propos[ing] a mandatory expenditure of state revenues” as used in the
Revenue Source Rule, § 23(A). Before deciding this issue, we address real–
parties–in–interest’s argument, adopted by the superior court, that even if
Proposition 206 violates § 23(A), the provision remains valid because §
23(B) would relieve the state from expending revenues to fund the measure.
We disagree. By its terms, § 23(B) is triggered only when an “identified
revenue source [is] provided pursuant to subsection A.” If that revenue
source fails to fully fund a mandated expenditure for a fiscal year, the
legislature may reduce funding in the amount equal to the shortfall. Section
23(B) does not apply, however, if § 23(A) requires an independent funding
source and one is not provided. In that case, the initiative or referendum
would be rendered unconstitutional as a whole unless valid parts of the
measure could be upheld under the severability doctrine. See Randolph v.
Groscost, 195 Ariz. 423, 427 ¶ 13 (1999) (discussing the severability doctrine).

¶9            We construe § 23(A) “to ascertain and give effect to the intent
and purpose of the framers and the people who adopted it.” Brewer v.
Burns, 222 Ariz. 234, 239 ¶ 26 (2009) (citation and internal quotation marks
omitted). To do so, we give the words used “their natural, obvious and
ordinary meaning” unless the context suggests otherwise. Id. We apply the
provision as written if it is subject to only one reasonable meaning. See Ariz.
Early Childhood Dev. & Health Bd. v. Brewer, 221 Ariz. 467, 470 ¶ 10 (2009).
But if the provision is unclear, “we can consider the history behind the

                                       6
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


provision, the purpose sought to be accomplished by its enactment, and the
evil sought to be remedied.” Cain v. Horne, 220 Ariz. 77, 80 ¶ 10 (2009)
(citation and internal quotation marks omitted).

¶10           We conclude that “propos[ing] a mandatory expenditure of
state revenues” occurs whenever an initiative or referendum explicitly
requires either an expenditure of state revenues or state actions that
themselves inherently require expenditure of state revenues. A mandatory
expenditure of state revenues does not occur if an initiative or referendum
only indirectly causes an expenditure of state revenues.

¶11            First, § 23(A) by its terms provides that the Revenue Source
Rule applies whenever the initiative or referendum itself affirmatively
requires an expenditure of state revenues. Cf. Farris v. Advantage Capital
Corp., 217 Ariz. 1, 2 ¶ 5 (2007) (stating that courts look first to statutory text
as the best indicator of intent). Specifically, the Rule calls for an
independent funding source whenever an initiative or referendum
“propose[s]” a mandatory expenditure of state revenues, “establishes” a
fund, or “allocates” funding. Nothing in § 23(A) suggests that the Rule
applies whenever the initiative or referendum merely causes increased state
spending. Cf. League of Ariz. Cities & Towns, 213 Ariz. at 562 ¶ 26 (stating in
dicta that the initiative at issue likely does not violate the Revenue Source
Rule because “[a]ny expenditure of state general funds . . . depends on the
legislature’s actions” rather than a mandate of the initiative). Tellingly, §
23(A) addresses “cause” only in the context of addressing a sufficient
independent funding source, which suggests that the referring legislature
and voters intended “mandatory expenditure” and “cause” to mean
different things. See Ariz. Const. art. 9, § 23(A) (providing that if an
independent funding source is required, it “may not . . . cause a reduction
in general fund revenues”).

¶12            Second, even if we assume § 23(A) is ambiguous, interpreting
the Revenue Source Rule as applying whenever an initiative or referendum
indirectly causes an expenditure of state revenues would severely hamper
the initiative process. Cf. Ariz. Early Childhood Dev. & Health Bd., 221 Ariz.
at 470 ¶ 10 (stating that when an initiative–created statute is ambiguous,
courts may consider the consequences and effects of alternate
constructions). It is implausible that qualified electors who seek to propose

                                        7
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


an initiative measure could successfully scour the state’s innumerable
dealings to anticipate and provide a funding source for any conceivable
expenditures of state revenues that a ballot measure might indirectly cause.
For example, electors would have to account for the costs to train affected
employees, contract for goods and services, or even to publish the new law
itself. Our construction of § 23(A) avoids this cumbersome consequence
and preserves an initiative and referendum practice that has been a tool of
direct democracy for more than a century. Cf. Whitman v. Moore, 59 Ariz.
211, 218 (1942), overruled, in part, on other grounds by Renck v. Superior Court,
66 Ariz. 320, 327 (1947) (stating that whether to include initiative and
referendum in our constitution “was a burning issue” at statehood and both
the delegates and the voters considered its inclusion “among the most
important” provisions).

¶13            We reject, however, the real–parties–in–interest’s assertion
that the Revenue Source Rule, § 23(A) applies only when an initiative or
referendum explicitly directs an expenditure of state revenues and not
when it directs state action that itself inherently requires such an
expenditure. If we were to adopt this construction, the Rule could be easily
circumvented. For example, rather than directing the legislature to spend
one million dollars to establish a new agency, an initiative could simply
direct the legislature to establish the agency. This would result in the type
of unfunded mandate the Revenue Source Rule sought to remedy. Cf. Smith
v. Ariz. Citizens Clean Elections Comm’n, 212 Ariz. 407, 410 ¶ 6 (2006) (“We
construe constitutional provisions in light of the purpose of the enactment
and the evil sought to be remedied.” (citation and internal quotation marks
omitted)). Thus, fairly read, the Revenue Source Rule also applies
whenever an initiative or referendum expressly requires state action that
inherently requires a non–discretionary expenditure of state revenues.

¶14           Our view aligns with the Nevada Supreme Court’s
interpretation of its corollary to the Revenue Source Rule. See Herbst
Gaming, Inc. v. Heller, 141 P.3d 1224 (Nev. 2006). The Herbst court held that
an initiative that expanded a statutory list of public places in which
smoking is banned did not “require the expenditure of money” merely
because the measure would increase enforcement costs. Id. at 1232–33.
Because the measure “[did] not, for example, compel an increase or
reallocation of police officers to enforce its provisions,” but left enforcement

                                       8
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


mechanics and budgeting discretion entirely with government officials, the
court was persuaded that a revenue–generating provision was not
required. Id. at 1233; cf. State ex. rel. Card v. Kaufman, 517 S.W.2d 78, 79–80
(Mo. 1974) (holding that a proposed initiative to require University City to
pay its firefighters salaries equal to that paid by St. Louis deprived
University City officials of budgeting discretion and was therefore “an
appropriation” that violated Missouri’s version of the Revenue Source
Rule).

¶15           We next turn to the parties’ arguments concerning
Proposition 206. We review the constitutionality of Proposition 206 de
novo. See In re Leon G., 204 Ariz. 15, 19 ¶ 9 (2002). We also presume it
complies with the Revenue Source Rule. Cf. Gallardo v. State, 236 Ariz. 84,
87-88 ¶ 9 (2014) (discussing presumption of constitutionality generally
afforded to legislative enactments).

              B. The ICA

¶16           Proposition 206 authorizes the ICA to “coordinate
implementation and enforcement” of earned paid sick time and requires
the ICA to “promulgate appropriate guidelines or regulations for such
purposes.” A.R.S. § 23–376. The Proposition also provides that the ICA
“shall create and make available to employers . . . model notices” for
employers’ use in providing written notice to employees about Proposition
206’s earned paid sick time provisions. Id. § 23–375(D).

¶17            We agree with Petitioners that the provisions requiring the
ICA to promulgate guidelines or regulations and to create model notices
constitute a “mandatory expenditure of state revenues,” as contemplated
by the Revenue Source Rule, § 23(A). The ICA has no discretion to ignore
these provisions or to refuse to allocate state revenues to accomplish the
required tasks. And, unlike the case in Herbst, Proposition 206 does not
merely expand application of an existing ICA program but requires the ICA
to take specific actions to implement new earned paid sick leave provisions.
The Revenue Source Rule, § 23(A) therefore requires that Proposition 206
provide an independent funding source for these tasks.




                                      9
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


¶18          Proposition 206 provides a funding source for the ICA tasks
by amending A.R.S. § 23–364(G) to permit the imposition of civil penalties
on employers that fail to pay earned sick time to employees. Section 23–
364(G) also provides that “[c]ivil penalties shall be retained by the agency
that recovered them and used to finance activities to enforce this article,”
which includes the earned paid sick time provisions. See also A.R.S. § 23–
364(A) (“For purposes of this section . . . ‘article’ shall mean both article 8
[minimum wage] and article 8.1 [earned paid sick time] of this chapter.”).
Enforcement of the earned paid sick time provisions embraces the ICA’s
mandate to issue guidelines or regulations and to provide model notices to
employers. Section 23–376 plainly states that the guidelines and regulations
are to be used to implement and enforce the sick time provisions. And
providing model notices promotes enforcement by educating employers
and employees about their respective obligations and rights under the
statute.

¶19            Petitioners assert that § 23–364(G)’s fine provisions are
insufficient to fund the ICA mandate because the ICA must act before any
fines can be collected. But any insufficiency would not invalidate
Proposition 206 or the ICA mandate. The Revenue Source Rule, § 23(B)
provides the remedy when a revenue source is provided but proves
insufficient: the legislature can reduce the expenditure of state revenues
used for creating the ICA guidelines, regulations, or model notices in a
fiscal year to the amount of funding supplied by the fines.

¶20            In sum, Proposition 206 complies with the Revenue Source
Rule, § 23(A) by providing a revenue source to fund the ICA’s mandate to
implement and enforce the earned paid sick time provisions. If the fines
collected to fund the ICA mandate are insufficient, § 23(B) would apply to
relieve the state from funding the shortfall.

              C. Other state agencies

¶21          Petitioners next argue that Proposition 206 “mandat[es]
expenditure of state revenues” without providing an independent funding
source in violation of the Revenue Source Rule, § 23(A), because the
minimum wage and earned paid sick time provisions caused the Arizona
Health Care Cost Containment System (“AHCCCS”), the state Medicaid

                                      10
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


program, to raise the payment rates for nursing facilities and home and
community based service providers.

¶22            After Proposition 206 passed, several providers informed
AHCCCS they would have to curtail services or terminate their contracts
unless AHCCCS raised its rates. These providers were already under
financial stress due to increased costs caused by federal mandates and rate
reductions AHCCCS had made during the economic downturn. For all
these reasons, AHCCCS chose to raise certain rates effective January 2017
to ensure it maintained a sufficiently robust provider pool, as required by
the Medicaid Act. See 42 U.S.C. § 1396a(a)(30)(A) (requiring state plans for
medical assistance to make provider payments that “are consistent with
efficiency, economy, and quality of care and are sufficient to enlist enough
providers so that care and services are available under the plan at least to
the extent that such care and services are available to the general population
in the geographic area”); A.R.S. § 36–2903(M) (stating that provider
contracts must contain terms “as necessary . . . to ensure adequate
performance and compliance with all applicable federal laws”). According
to AHCCCS, nothing, including Proposition 206, required it to increase
rates merely because a provider’s labor costs increased.

¶23           Petitioners similarly argue that Proposition 206 requires the
expenditure of state revenues because the state may be required to cover
increased labor costs for contractors that provide goods and services.
Petitioners do not point to any contract requiring the state to increase
payments under existing contracts. Nevertheless, they assert that, “if there
is even one cost–reimbursement contract that requires the State to
automatically pay a contactor the minimum wages of the contractor’s
employees due to the enactment of the Proposition, the expenditure
violates the Revenue Source Rule and the Proposition is unconstitutional.”

¶24            Proposition 206 will likely impact the state’s coffers, despite
the state’s exemption, due to its dealings with entities that are required to
comply with the Proposition. (As real–parties in interest and some amici
point out, the state may also gain tax revenues and perhaps other financial
benefits from the increase in the minimum wage.) But Proposition 206 itself
does not require the state to increase rates for AHCCCS providers or
reimburse increased labor costs to other state contractors. And increasing

                                     11
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


the minimum wage and providing earned paid sick time for non–state
workers does not inherently require the state to expend revenues. Such
expenditures of state revenues, even if prompted by Proposition 206, stem
from the state’s discretionary policies and spending decisions or third–
party contracts. Proposition 206 does not require these expenditures, and
therefore the Revenue Source Rule, § 23(A) does not apply.

¶25           The flaw in interpreting the Revenue Source Rule as applying
whenever an initiative or referendum indirectly causes an expenditure of
state revenues is highlighted by considering the consequences if
Proposition 206 had provided an independent funding source to cover any
expenditures of state revenues due to increasing wages and benefits for
non–state workers. If that source was insufficient, the Revenue Source
Rule, § 23(B) would have been triggered to avoid the consequences of a
partially unfunded mandate―the increase in the minimum wage and the
provision of earned paid sick time. But unlike applying § 23(B) to reduce
funding to relieve the ICA from promulgating guidelines, regulations, and
model notices, § 23(B) could not relieve the state from paying the increased
wages and benefits required by Proposition 206 because the state does not
pay wages and benefits to non-state workers. And even if § 23(B)
authorized the state to reduce payments to AHCCCS providers and other
state contractors, the minimum wage increase and earned paid sick time
benefit for non–state workers―the subject of Proposition 206’s
mandate―would be unaffected. The remedial provisions of § 23(B) only
make sense when applied to mandated direct state expenditures rather than
to indirectly caused expenditures. Section 23(B)’s inapplicability shows
that the Revenue Source Rule was not intended to require an initiative or
referendum to provide a dedicated funding source for costs indirectly
caused but not required by a measure.

¶26           In sum, Proposition 206’s minimum wage increase and the
provision of earned paid sick time for certain non–state workers does not
constitute a “mandatory expenditure of state revenues.” The Revenue
Source Rule, § 23(A) does not apply.

             II. The Separate Amendment Rule

¶27          The Separate Amendment Rule provides:

                                    12
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court



       Any amendment or amendments to this Constitution may be
       proposed in either House of the Legislature, or by Initiative
       Petition . . . . If more than one proposed amendment shall be
       submitted at any election, such proposed amendments shall
       be submitted in such manner that the electors may vote for or
       against such proposed amendments separately.

Ariz. Const. art. 21, § 1. The provision was “intended to prevent the
pernicious practice of ‘log–rolling’” which bundles separate and distinct
propositions into one proposed amendment so that voters favoring one
proposition must vote for all. Kerby v. Luhrs, 44 Ariz. 208, 214–15 (1934); see
also Ariz. Together v. Brewer, 214 Ariz. 118, 120 ¶ 3 (2007) (stating that the
Separate Amendment Rule ensures that voters are permitted “to express
their separate opinion as to each proposed constitutional amendment”
(citation and internal quotation marks omitted)).

¶28           Petitioners argue that Proposition 206 violates the Separate
Amendment Rule by addressing two separate topics: minimum wage and
earned paid sick time. We disagree. By its plain terms, the Separate
Amendment Rule only applies to proposed constitutional amendments,
whereas Proposition 206 proposed statutory changes. Cf. Jett v. City of
Tucson, 180 Ariz. 115, 119 (1994) (concluding that when the language of a
constitutional provision is clear and unambiguous, “we generally must
follow the text of the provision as written”).

¶29              Petitioners nevertheless ask us to extend application of the
Separate Amendment Rule to initiatives because the Voter Protection Act
“put[s] statutory initiatives on par with constitutional ones” by limiting the
legislature’s authority to modify laws enacted by voters. See Ariz. Const.
art. 4, pt. 1, § 1(6). But erecting barriers to changing initiative–created laws
does not embed those laws in our constitution. The Separate Amendment
Rule does not apply.

              III. The Single Subject Rule

¶30           The Single Subject Rule provides:


                                      13
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


       Every act shall embrace but one subject and matters properly
       connected therewith, which subject shall be expressed in the
       title; but if any subject shall be embraced in an act which shall
       not be expressed in the title, such act shall be void only as to
       so much thereof as shall not be embraced in the title.

Ariz. Const. art. 4, pt. 2, § 13. Like the Separate Amendment Rule applicable
to proposed constitutional amendments, the Single Subject Rule was
intended to prevent “log-rolling” by sparing an individual legislator from
having to vote for a disfavored proposition to secure enactment of a favored
one. See Bennett v. Napolitano, 206 Ariz. 520, 528 ¶ 37 (2003). Similarly, the
provision frees the governor from having to veto an entire bill, including
provisions he approves, to prevent disfavored provisions from becoming
law. See id. ¶ 38 (“A governor presented with a multi–subject bill inevitably
faces a ‘Hobson’s choice.’”).

¶31            This Court has long recognized that the Single Subject Rule
applies only to acts by the legislature; it does not apply to initiatives. See
Citizens Clean Elections Comm’n v. Myers, 196 Ariz. 516, 525 ¶ 36 (2000); Iman
v. Bolin, 98 Ariz. 358, 365 (1965); Barth v. White, 40 Ariz. 548, 555-56 (1932).
Initiative petitions are governed by the Arizona Constitution, article 4, part
1, § 1, which, as relevant here, requires only that a proposed measure have
some title and some text. See Ariz. Const. art. 4, pt. 1, § 1(9); Iman, 98 Ariz.
at 365; Barth, 40 Ariz. at 556.

¶32           Petitioners ask us to reconsider our prior decisions. They
point out that Barth, the genesis for the line of precedent, involved an
initiative–proposed constitutional amendment, and other states now favor
applying provisions similar to the Single Subject Rule to such initiatives.
We decline to revisit our decisions.

¶33             The Barth line of cases did not turn on the substance of the
initiatives at issue. Indeed, the initiative measures at issue in Citizens Clean
Elections Commission and Iman proposed statutory amendments, not
constitutional amendments. See Citizens Clean Elections Comm’n, 196 Ariz.
at 518 ¶ 2; Iman, 98 Ariz. at 362. This Court’s prior decisions are further
supported by the Single Subject Rule’s language and placement within the
constitution. The Rule applies to “act[s],” which are enacted by the

                                      14
 ARIZONA CHAMBER OF COMMERCE & INDUSTRY, ET AL. V. KILEY
                     (STATE, ET AL.)
                  Opinion of the Court


legislature, and does not address initiative or referendum petitions. Cf.
Barth, 40 Ariz. at 556 (recognizing that an initiative petition is not an “act”).
And the Single Subject Rule is set forth in article 4, part 2 of the constitution,
which addresses “The Legislature.”

¶34           The Single Subject Rule does not apply.

                                CONCLUSION

¶35           We grant review of this special action petition but deny relief.
Proposition 206 does not violate the identified provisions in the Arizona
Constitution.




                                       15